Citation Nr: 1244248	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for laceration of the left fifth finger flexor tendon at the distal interphalangeal (DIP) joint.

2. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial compensable disability rating for bilateral tinea pedis.

4. Entitlement to an initial compensable disability rating for right arm second degree burn scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to June 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for several disabilities including left fifth finger injury residuals, GERD, bilateral tinea pedis, and a right arm burn scar. The RO assigned disability ratings of 0 percent each for left fifth finger disability, GERD, tinea pedis, and right arm burn scar.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. From June 13, 2009, laceration of the left fifth finger flexor tendon has been manifested by lack of flexion of the DIP joint and weakness of the finger, without ankylosis of all joints of the finger or limitation of function of other fingers or parts of the hand.

2. From June 13, 2009, GERD has been manifested by intermittent reflux with pyrosis, without regurgitation, dysphagia, substernal or arm or shoulder pain, vomiting, or GERD-related impairment of health.

3. From June 13, 2009, bilateral tinea pedis has been manifested by itchy, painful eruptions on the skin between the toes, covering no exposed areas and about 2 percent of the entire body area. The tinea pedis has been treated by topical therapy and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

4. From June 13, 2009, a right arm second degree burn scar has been about 27 square centimeters in size, has been stable and nonpainful, and has not affected function of the arm.


CONCLUSIONS OF LAW

1. From June 13, 2009, left fifth finger disability residual to injury has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2012).

2. From June 13, 2009, GERD has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).

3. From June 13, 2009, bilateral tinea pedis has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2012).

4. From June 13, 2009, a right arm second degree burn scar has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in an April 2009 letter, issued prior to the August 2009 rating decision granting service connection and assigning ratings for the disabilities for which the Veteran has appealed the ratings. That letter addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates. The letter also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and the reports of VA medical examinations. The Veteran has not identified any potentially relevant evidence that is not associated with the claims file.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Fifth Finger

The Veteran has appealed the initial 0 percent rating the Veteran assigned for his left fifth finger disability.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Prior to separation from service the Veteran submitted a claim for service connection for several disabilities, including the left fifth finger disorder. The RO established an effective date for service connection of June 13, 2009, the day after the Veteran's separation from service. The Veteran appealed the initial disability rating that the RO assigned. The Board will consider the evidence for the entire period since the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The RO evaluated the Veteran's left fifth finger disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5230. Under that code, any limitation of motion of a ring finger or little (fifth) finger, of the major or minor hand, is rated at 0 percent. If a major or minor ring or little finger is in unfavorable or favorable ankylosis, the rating to be assigned also is 0 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2012). The rating schedule provides for a compensable rating for disability of the fifth finger of the minor hand if there is ankylosis of the fifth finger and another finger, or if there is amputation of part or all of the fifth finger. 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5219, 5223 (2012).

The Veteran's medical records contain the notation that he is right handed. During service he had duties as a cook. His service medical records reflect a 2008 injury to the left fifth finger, including tendon injury, in an accident involving a grill. In 2009, impairment of motion of that finger was noted.

On VA medical examination in July 2009, the Veteran reported having sustained laceration of his left fifth finger on a grill in 2008. He stated that the laceration was sutured. He indicated that he still could not flex the DIP joint in that finger. Examination revealed limitation of motion of the left fifth finger, with a lack of flexion of the DIP joint. The finger had weakness and decreased dexterity. The finger was not in ankylosis. The left index and ring fingers each had function within normal limits. It was noted that the Veteran had recently been discharged from service, during which he had duties as a cook, and that he was going to attend college. The examiner indicated that the left fifth finger disorder had moderate effects on the daily activities of chores, shopping, sports, and exercise.

In statements in support of his appeal, the Veteran again described the accident with the grill in which his finger was injured. He indicated that since then he could not bend that finger.

From June 13, 2009, disability of the Veteran's left fifth finger residual to the injury has been characterized by limitation of function of that finger, with weakness, decreased dexterity, and motion lost in one joint. The July 2009 VA examination showed that the DIP joint of that finger lacked flexion. Diagnostic Code 5230 provides for assigning a 0 percent rating for any limitation of motion of a fifth finger. There are no rating schedule criteria under which limitation of motion of a fifth finger, by itself, is to be assigned a compensable rating. While the Veteran's left fifth finger also has weakness and decreased dexterity, there has been no indication that the overall impairment of the finger is equivalent to ankylosis of all joints of the finger, nor to impairment of more than one finger. The preponderance of the evidence therefore is against the assignment of a compensable rating under the rating schedule.


In cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability, VA may consider an extraschedular rating. 38 C.F.R. § 3.321(b)(1) (2012). Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. When an extraschedular rating may be warranted, the case is to be referred to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. The Court has stated that, if the criteria in the rating schedule reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, a schedular rating is adequate, and it is not necessary to refer the issue for an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's left fifth finger disability has not required frequent hospitalizations. The VA examiner found that the finger disorder has moderate effects on some types of activities, but the evidence does not indicate that the disorder has markedly interfered with the Veteran's educational pursuits or with potential employment. The Veteran's left fifth finger disability does not appear to present an exceptional or unusual disability picture that cannot reasonably be evaluated under the rating schedule. The Veteran has lost motion in one of the joints of his left fifth finger. Diagnostic Code 5230 addresses limitation of motion in a fifth finger, and thus addresses adequately contemplates the impairment he experiences. The effects of the finger disorder do not make it necessary to refer the rating issue for consideration of an extraschedular rating.

GERD

The Veteran had treatment for GERD during service. The RO established service connection for his ongoing post-service GERD. The RO assigned a 0 percent disability rating effective from June 13, 2009, the day after the Veteran's separation from service.

The RO evaluated the Veteran's GERD as comparable to hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346. The criteria for ratings under that code are as follows:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health  ..................................................... 60 percent

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health  ..................................................... 30 percent

With two or more of the symptoms for the 30 percent evaluation of less severity  ............................. 10 percent

On VA examination in July 2009, the Veteran reported that he had acid reflux during service. He stated that he was given medicine and it helped. He indicated that since service he had experienced reflux intermittently, with remissions. He stated that presently he did not take medication for reflux. The examiner noted that the Veteran had a history of heartburn, with no history of abdominal pain, vomiting, dysphagia, or regurgitation. On examination, there was no evidence of tenderness, and no abdominal guarding. The examiner stated that the Veteran's mild GERD, with acid reflux, had no effects on his usual daily activities.

In his statements in support of his appeal for higher ratings for several disabilities, including GERD, the Veteran has not provided additional information about the manifestations, extent, and effects of his GERD.

The evidence indicates that from June 13, 2009, forward the Veteran's GERD has been manifested by intermittent reflux manifested by pyrosis (heartburn). At the time of the 2009 examination, he was not using medication to address such symptoms. There is no indication that he has had regurgitation, dysphagia, substernal or arm or shoulder pain, or vomiting, or that he has any impairment of health related to his GERD. As the evidence, including the examination, does not indicate that he has had two or more of the symptoms listed in the rating criteria, his GERD has not met the criteria for a compensable rating under Diagnostic Code 7346.

As Diagnostic Code 7346 addresses epigastric distress and pyrosis, that diagnostic code reasonably describes and adequately addresses the manifestations of GERD that the Veteran reports. There is no indication that the Veteran's GERD has required hospitalization, nor that it has markedly interfered with educational or potential occupational pursuits or other activities. The effects of his GERD thus do not raise a basis to refer the matter for consideration of an extraschedular rating. 

Tinea Pedis

The Veteran had treatment for bilateral dermatophytosis tinea pedis during service. The RO established service connection for ongoing bilateral tinea pedis, and assigned a 0 percent disability rating effective from June 13, 2009, the day after his separation from service.

Under the rating schedule, dermatophytosis including tinea pedis is to be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813. The Veteran's tinea pedis does not affect his head, face, or neck, and does not produce significant scarring. It produces symptoms affecting the skin on his feet. Therefore the predominant disability is comparable to dermatitis. The RO evaluated his tinea pedis as comparable to dermatitis, under 38 C.F.R. § 4.118, Diagnostic Code 7806. That code provides the following criteria:

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period  .................................................... 60 percent

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period  ..................... 30 percent

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period  ............................................ 10 percent

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period  ............ 0 percent

On VA examination in July 2009, the Veteran reported that during service he began to have athlete's foot, with a painful rash on the skin of his feet. He stated that a doctor provided a cream to treat the condition. He related that he wore socks over the cream, and the condition did not resolve. He indicated that since service the condition had continued intermittently with remissions. On examination, the Veteran reported having constant burning and itching of the skin of his feet. He stated that he used a topical cream on the feet daily. The examiner observed tinea pedis, also described as athlete's foot, on the skin between the toes on both of the Veteran's feet. The examiner stated that the percent of body area that was affected was 2 percent, and that 0 percent of the head, neck, hands, and face was affected. The examiner indicated that the topical cream the Veteran used on his feet was neither a corticosteroid nor an immunosuppressive. The examiner indicated that the Veteran's tinea pedis and his pseudofolliculitis barbae had mild effects on the daily activities of chores and shopping.

In statements submitted in support of his claim and appeal, the Veteran noted that he did not have athlete's foot before service. He described the conditions in service that led to his athlete's foot.

The evidence indicates that from June 13, 2009, forward the Veteran's tinea pedis has been manifested by a painful, itchy rash on the skin between his toes. The treatment has been daily use of a topical cream that is not a corticosteroid, immunosuppressive, or other systemic medication. On examination in 2009 the disorder affected none of the exposed areas and less than 5 percent of the entire body area. The Veteran has not asserted that the therapy or extent of affected areas has changed. The manifestations and treatment of the Veteran's tinea pedis thus have not met the criteria for a compensable rating under Diagnostic Code 7806.

Diagnostic Code 7806 addresses the extent of an outbreak of a skin disorder and the type of treatment needed for the disorder. In addressing those characteristics, that diagnostic code reasonably describes and adequately addresses the manifestations and effects of the tinea pedis that the Veteran experiences. There is no indication that the Veteran's tinea pedis has required hospitalization or that it has markedly interfered with educational or potential occupational pursuits or other activities. The effects of his tinea pedis thus do not raise a basis to refer the matter for consideration of an extraschedular rating. 

Right Arm Burn Scar

Service connection is established for the scar from a second degree burn that the Veteran sustained on his right upper arm during service in 2008. Service treatment records reflect that the burn occurred when the Veteran's arm touched an oven. At the time, a blister formed over the burn. The burned area was 7 centimeters by 4 centimeters. The RO evaluated the burn scar as 0 percent disabling, effective from June 13, 2009, the day after the Veteran's separation from service.

The Veteran's burn scar has been described as a single scar. Under the rating schedule, burn scars on areas other than the head, face, or neck that are deep and nonlinear are evaluated based on the area of the scar. If the area is 144 square inches or 929 square centimeters, the scar is rated as 40 percent disabling. If the area is at least 72 square inches or 465 square centimeters, but less than 144 square inches or 929 square centimeters, the scar is rated at 30 percent. If the area is at least 12 square inches or 77 square centimeters, but less than 72 square inches or 465 square centimeters, the scar is rated at 20 percent. If the area is at least 6 square inches or 39 square centimeters, but less than 12 square inches or 77 square centimeters, the scar is rated at 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7801. If any scar is unstable or painful, a compensable rating is assigned. See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012). Any disabling effects of scars that are not considered in the diagnostic codes that address scars are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).

On VA examination in July 2009, the Veteran reported that he was not in any current treatment for the burn scar on his right upper arm. The examiner observed a burn scar on the right upper arm that was 9 centimeters by 3 centimeters. The examiner described the scar as dark, pigmented, rectangular, and faded. The scar was healed, and was not tender. There was no skin breakdown. There were no skin symptoms and no systemic symptoms related to the scar. The examiner found that the scar did not affect any exposed area, and that it affected 3 percent of the total body area.

In statements in support of his claim, the Veteran reasserted that he sustained a burn on his right arm while cooking during service.

The July 2009 examination is the source of medical evidence regarding the status of the Veteran's right arm burn scar since service. The examiner recorded that the scar was 27 square centimeters, an area less than the 39 square centimeters required for a 10 percent rating under Diagnostic Code 7801. The examiner found no evidence that the scar was unstable or painful; nor has the Veteran asserted that the scar is symptomatic. Neither the Veteran nor the examiner has indicated that the scar affects function of the arm. The evidence indicates, then, that from June 13, 2009, the characteristics and effects of the scar have not met the criteria for a compensable rating. 

Diagnostic Code 7801 addresses the size and any symptoms of a deep, nonlinear burn scar on a nonexposed area. By addressing those characteristics, that diagnostic code reasonably describes and adequately addresses the manifestations and effects of the scar on the Veteran's right arm. There is no indication that that scar has necessitated hospitalization nor that it markedly interferes with the Veteran's educational or potential occupational pursuits or other activities. The extent and effects of that scar thus do not raise a basis to refer the matter for consideration of an extraschedular rating.


ORDER

From June 13, 2009, a compensable disability rating for left fifth finger disability is denied.

From June 13, 2009, a compensable disability rating for GERD is denied.

From June 13, 2009, a compensable disability rating for bilateral tinea pedis is denied.

From June 13, 2009, a compensable disability rating for a right arm burn scar is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


